Citation Nr: 1734588	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-45 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral feet, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to June 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing has been associated with the claims file.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM).  The transcript of the November 2014 travel board hearing is located in LCM, otherwise all documents are duplicative of those located in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claim on appeal, a remand is required to obtain an addendum opinion and/or an examination.  Where VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, medical opinions should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.

This case was remanded by the Board in February 2015 to obtain an addendum opinion regarding aggravation of the Veteran's peripheral neuropathy by the service-connected pes planus and to determine whether there is a diagnosis of tarsal tunnel syndrome.  In March 2015, the Veteran submitted a letter from a private board certified neurologist.  The examiner stated that after review of the Veteran's file, it was his opinion that the Veteran's bilateral tarsal tunnel syndrome is due to the service connected flat feet.  The examiner did not provide diagnostic testing results for this diagnosis or an explanation for this opinion.  

A February 2016 VA examination was conducted.  The examiner determined that tarsal tunnel syndrome was not diagnosed based on sensation testing.  The examiner did not perform diagnostic testing such as an electromyography or nerve conduction studies to determine the presence of tarsal tunnel syndrome or any lower extremity neuropathy.  In a July 2016 statement, the Veteran noted the lack of neurological testing and stated that he had been told that such testing was required in order to properly determine the presence of tarsal tunnel syndrome.  Accordingly, the Board finds that a new opinion is warranted to explain why such testing is not required to make this determination or to provide such testing.

Furthermore, after the February 2016 VA examination and June 2016 Supplemental Statement of the Case, the Veteran's Vocational Rehabilitation and Employment (VR&E) file was added to the Veteran's VBMS file.  Within this file, there are medical records from multiple private physicians related to the Veteran's treatment of his bilateral pes planus and a November 1993 injury to both of the Veteran's feet.  The examiner shall review these records and opine and explain whether these records affect the opinion provided in February 2016.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the 2016 VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  If the 2016 examiner is not available, or the examiner deems an examination necessary, an examination shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion whether there is a proper diagnosis of tarsal tunnel syndrome.  The examiner must either conduct testing such as an EMG or nerve conduction studies or explain why those are not the appropriate tests for determining the presence of tarsal tunnel syndrome.

Second, for each diagnosed foot disorder, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active service.

Third, for each diagnosed foot disorder, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by service-connected bilateral pes planus.

Fourth, for each diagnosed foot disorder, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder was aggravated by service-connected bilateral pes planus.

The examiner must specifically address the following:  
1) the Veteran's reported symptoms of pain inside the ankles, heels, calves, bottom of feet, and toes; 2) the medical records of private physicians located on pages 378 through 414 in the May 2017 VR&E General documents; and 3) the medical literature regarding tarsal tunnel syndrome submitted in July 2015 and June 2016.

4.  If a VA examination is warranted, notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




